11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Carlos Flores,                                   * From the County Court at Law No. 2
                                                   of Ector County,
                                                   Trial Court No. CC2-26,129.

Vs. No. 11-19-00033-CV                           * February 28, 2019

Marisol Carapia,                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

         This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.